Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/18 and 7/11/18 were filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The instant application is a continuation in part of the application, 16/071,482, now US Pat. No. 10,968,081, issued by the Examiner. The prior search report and the application has been thoroughly reviewed and considered. The applicant provides the closely related references (such as Brown ‘680, Hasegawa ‘734, and Lubbers 589) as an IDS where the applicant is aware of the related prior art. However, the instant application mainly relates to the twist-locks safety with the extendible longitudinal beams with respect to the prior application which emphasizes on the structural related beams.  
RE claims 1, 8, and 16, the following provided references in PTO-892 substantially show a pair of twist-locks to lift a container, but none of the references teach or suggest “an indicator configured to provide an indication that at least one pair of twist-locks is lowered in WTP mode onto respective lifting castings provided with top openings having a transversal center-to-center distance corresponding to the standard position” as shown on Figs. 13-17b as described in the paragraph [0076] on page 25, with respect to “each pair of twist-locks is reconfigurable between a standard position mode, in which a distance between a rotation axis of the male locking insert end portion of the first twist- lock and a rotation axis of the male locking insert end portion of the second twist-lock is a first distance, and a wide twist-lock position (WTP) mode, in which the distance between the rotation axis of the male locking insert end portion of the first twist-lock and the rotation axis of the male locking insert end portion of the second twist-lock is a second distance that is greater than the first distance.” as shown on Figs. 11a-12b. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stinis; Cornelis shows a pair of twist-locks and a deformable damping means 35 provided on the beam or frame.
Karlsson; Gosta displays a container lift.
Petzitillo, Jr.; Anthony D. invents a lid locking mechanism for a spreader twistlocks.
Svensson; Stig-Ake and Bae; In-Kyu show a container lifting device.
Gwin; Steve W. shows a proximity sensors provided on the lifting frame or beam.
Jussila; Ovali shows a container spreader unit. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00 AM-4:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651